DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on
01/26/2022.

Status of Rejections
All previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection are necessitated by applicant’s amendments.

Claim(s) 1, 5, 8-10, 14-16, and 19-21 and is/are pending and under consideration for this Office Action.

Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim limitation “an adjusting mechanism for adjusting the surface of the reflection plate
to be parallel to the surface of the ultra/mega sonic device” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “an adjusting 

Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 19 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.

For more information, see Supplementary Examination Guidelines for Determining
Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (WO 2012/0174732 A1).

Claim 1: Wang discloses an apparatus for uniform metallization on substrate (see e.g. abstract of Wang) comprising: 
an immersion bath having opposite side walls (see e.g. #1016 on Fig 1A of Wang) and containing at least one metal salt electrolyte (see e.g. abstract of Wang); 
at least one set of electrodes (see e.g. #1000 on Fig 1A of Wang) connecting to an independent power supply (see e.g. #1050 on Fig 1A of Wang); 
a substrate holder (see e.g. #1006 on Fig 1A of Wang) holding at least one substrate (see e.g. #1004 on Fig 1A of Wang) and electrically connecting with a 
a surface of at least one ultra sonic wave device (see e.g. #1002 on Fig 1A of Wang) mounted on a side wall of the immersion bath (different embodiments show it on top, bottom, or sides, see e.g. Fig 1A, Fig 7A, and Fig 8 of Wang); 
a surface of a reflection plate mounted on an opposite side wall of the immersion bath (the reflection plate is always mounted opposite the ultra sonic wave device, see e.g. #1014 on Fig 1A of Wang), wherein the surface of the at least one ultra sonic wave device and the surface of the reflection plate are configured parallel to one another (see e.g. #1002 and #1014 on Fig 1A of Wang); 
a first rotating actuator (rotating mechanism) connected with the substrate holder and configured for rotating the substrate holder along its axis (see e.g. [0038] of Wang) in a standing wave field between the parallel surfaces of the at least one ultra sonic wave device and the reflection plate (see e.g. standing wave on Fig 1A of Wang), 
so as to result in a uniform overall power intensity distribution across the substrate in an accumulated time (This limitation is an intended function/result of using the apparatus. MPEP § 2114 states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’). 

wherein the horizontal actuator is a linear actuator (see e.g. [0039] of Wang); and 
wherein the configuration of the parallel surfaces of the ultra sonic wave device and the reflection plate, and the substrate holder in the standing wave field form an ultra sonic standing wave between the ultra sonic wave device and the reflection plate (see e.g. standing wave Fig 1A Wang).

Claim 5: The claim language of claim 5 is directed towards the manner of operating the claimed apparatus. The manner of operating the device does not differentiate apparatus claims from the combination of Wang. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus form a prior art apparatus.

Claim 14: Wang discloses that each set of electrodes includes at least one piece of electrode (see e.g. #1000A-D of Fig 4 A of Wang) and wherein each piece of electrode has independent power control (see e.g. #1050, #1052, #1054, #1056 on Fig 4A of Wang).

Claim 15: Wang in view of Varadarajan discloses at least one layer of permeable membrane being set between the substrate and the set of electrodes (see e.g. #1032 on Fig 5 of Wang).

Claim 16: Wang discloses that the rotation speed of the rotating actuator is in the range of 10 to 300rpm (see e.g. claim 3 of Wang), which encompasses the claimed range. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Chen et al (US 2008/0057211 A1). 

Claim 8: Wang does not explicitly teach a vertical actuator oscillating the substrate holder along a direction that the angle θ is formed between the substrate holder oscillation direction and the normal direction of the propagation direction of the ultra sonic standing wave.

o (see e.g. [0025] of Chen), which improves plating uniformity and prevents “haze” (see e.g. [0006 of Chen). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the apparatus of Chen to include the actuator of Chen that can set the substrate holder at an angle between 1 and 5o, along with the other functions taught in Wang because the titling of the substrate holder improves plating quality. Titling the substrate holder would cause the actuator to oscillate along the angle. 

Claim 9: The claim language of claim 9 is directed towards the manner of operating the claimed apparatus. The manner of operating the device does not differentiate apparatus claims from the combination of Wang. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus form a prior art apparatus.

Claim 10: Wang in view of Chen discloses that the actuators move the substrate holder up and down (see e.g. Fig 2A of Chen) and would capable of loading or unloading the substrate into or out of the immersion bath.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in further view of Buckalew (US 7,727863 B1).

Claim 19: Wang does not explicitly teach an adjusting mechanism for adjusting the surface of the reflection plate to be parallel to the surface of the ultra/mega sonic device. Wang discloses that the ultrasonic device and reflection plate are parallel (see e.g. #1002 and #1014 on Fig 1A of Wang). 
Buckalew teaches an electroplating device (see e.g. abstract of Buckalew) using a sonic device (see e.g. col 19, lines 1-20 of Buckalew), wherein the sonic devices applies the waves at an angle (see e.g. #384 on Fig 15 and col 17, lines 4-28 of Buckalew). The angled wave application helps deal with bubble entrapment issues that angling the wafer cannot fix (see e.g. col 3, lines 16-30 and col 4, lines 7-12 and lines 53-65 of Buckalew). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the apparatus of Wang so that ultrasonic device is adjustable as taught in Buckalew to help deal with entrapped bubbles. Since the reflection plate of Wang is designed to be parallel to the ultrasonic device, it would have been obvious to a person having ordinary skill in the art at the time of filing to include adjusting mechanism for adjusting the surface of the reflection plate to be parallel to the surface of the ultra sonic device based on the angle of the ultrasonic device.

Claim(s) 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Buckalew as applied to claim 19 above, and in further view of Zhang (US 6,746,590).

Claims 20 and 21: Wang in view of Buckalew does not explicitly teach that the adjusting mechanism includes an oscillating actuator for oscillating the reflection plate along a propagation direction as claimed. Zhang teaches that the relative movement of a transducer (40) to the substrate (20) using an adjustment mechanism on the transducer (50). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the adjustment mechanism of Zhang in the apparatus of Wang in view of Buckalew in order to enhance plating in cavities of high aspect ratios (see e.g. Zhang col. 2 lines 28- 39).
The limitations of the frequency of the actuator is 1 to 10 Hz the oscillation amplitude is equal to N time of half wave length of the ultra/mega sonic standing wave, and N is an integer number from 1 to 10 are drawn towards how the device is operated and thus properly met under MPEP 2114.

Response to Arguments
Applicant’s arguments filed with respect to the rejection(s) of the claim(s) under 35 USC 103 over Buckalew in view of Mayer and Pereira and Wang in view of Varadarajan have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795